           Case 1:14-cv-08659-AKH Document 161 Filed 07/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                         x
In re AMERICAN REALTY CAPITAL            : Civil Action No. 1:15-mc-00040-AKH
PROPERTIES, INC. LITIGATION              :
                                         : CLASS ACTION
                                         :
This Document Relates To:                :
                                         :
         ALL ACTIONS.                    :
                                         x



   ORDER GRANTING CLASS PLAINTIFFS’ MOTION FOR LEAVE TO FILE UNDER
     SEAL ADDITIONAL INFORMATION RECEIVED FROM CERTAIN DISPUTED
 CLAIMANTS SUPPLEMENTING EXHIBITS 1, 2, 5 AND 14 TO THE DECLARATION OF
  MISHKA FERGUSON REGARDING THE CLAIM ADMINISTRATION PROCESS AND
                REMAINING DISPUTED CLAIMS (ECF NO. 1340)




4823-2427-0579.v1
           Case 1:14-cv-08659-AKH Document 161 Filed 07/27/21 Page 2 of 2




         Upon consideration of Class Plaintiffs’ Notice of Motion and Motion for Leave to File

Under Seal Additional Information Received from Certain Disputed Claimants Supplementing

Exhibits 1, 2, 5 and 14 to the Declaration of Mishka Ferguson Regarding the Claim Administration

Process and Remaining Disputed Claims (ECF No. 1340) (the “Motion”), IT IS HEREBY

ORDERED that:

         1.         Plaintiffs’ Motion is GRANTED.

         2.         The clerk is ordered to maintain under seal the materials identified in the
                    Motion under seal, which were previously provided to the Court for in
                    camera review.




          IT IS SO ORDERED.

DATED: ___July 27 2021__________                 ___/s/ Alvin K. Hellerstein____________
                                                    THE HONORABLE ALVIN HELLERSTEIN
                                                    UNITED STATES DISTRICT JUDGE




                                                    -1-
4823-2427-0579.v1
